FILED
                                                             COURT OF APPEALS DIV I
                                                              STATE OF WASHINGTON
                                                              2017 MAR 13 h:i 8:01:.




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of         ) No. 74955-2-I

M.L.,                                     ) DIVISION ONE

                     Appellant.           ) UNPUBLISHED OPINION

                                          ) FILED: March 13, 2017

        BECKER, J. — M.L. appeals the order committing him to involuntary

treatment. The evidence was sufficient to support the trial court's finding that

M.L. posed a likelihood of serious harm to others. We affirm.

        Officers from the King County Sheriffs Office served an eviction notice on

appellant M.L. at his house on February 17, 2016. Based on M.L.'s behavior, a

deputy called a designated mental health professional to the house.

        The next day, February 18, a designated mental health professional

petitioned for M.L.'s initial detention. The trial court granted the petition. M.L.

was admitted to Highline Medical Center for evaluation and treatment. The next

day, Highline Medical Center petitioned for 14 days of additional involuntary

treatment. The petition triggered the statutory requirement for a probable cause

hearing. RCW 71.05.240(1).
No. 74955-2-1/2


       The probable cause hearing was held on February 22, 2016. To commit a

person for 14-day involuntary treatment, the petitioner must show by a

preponderance of the evidence that the person, "as the result of mental disorder,

presents a likelihood of serious harm, or is gravely disabled." RCW 71.05.240(3)(a).

       The petitioners proceeded only on their allegation that M.L. presented a

"likelihood of serious harm to others." That term means "a substantial risk that...

physical harm will be inflicted by a person upon another, as evidenced by

behavior which has caused such harm or which places another person or persons

in reasonable fear of sustaining such harm." RCW 71.05.020(27)(a)(ii). At the

hearing, Deputy Joseph Winters and Dr. Richard Thomas testified in support of

the petition. M.L. did not testify or present any evidence.

       The court found by a preponderance of the evidence that M.L., as a result

of a mental disorder, presented a likelihood of serious harm to others. The court

entered an order committing M.L. for involuntary treatment for a period of 14

days. M.L. appeals. He challenges the sufficiency of the evidence to prove that

he presented a likelihood of serious harm to others.

       Where the trial court has weighed the evidence, our review is generally

limited to determining whether substantial evidence supports the findings, and, if

so, whether the findings in turn support the trial court's conclusions of law and

judgment. In re Det. of LaBelle, 107 Wash. 2d 196, 209, 728 P.2d 138(1986).

Substantial evidence is the quantum of evidence sufficient to persuade a fair-

minded person of the truth of the declared premise. Holland v. Boeing Co., 90
Wash. 2d 384, 390, 583 P.2d 621 (1978). The party challenging a finding of fact


                                         2
No. 74955-2-1/3


bears the burden of demonstrating the finding is not supported by substantial

evidence. Nordstrom Credit, Inc. v. Dep't of Revenue, 120 Wash. 2d 935, 939-40,

845 P.2d 1331 (1993).

       To support the finding that M.L. presented a likelihood of serious harm to

others, petitioners rely on the opinion of Dr. Thomas, who testified to that effect

at the hearing. Dr. Thomas, a licensed clinical psychologist, evaluated M.L. at

Highline Medical Center several days before the hearing. M.L. did not participate

in the evaluation. Dr. Thomas reviewed the medical charts and spoke with M.L.'s

treatment team.

      The court permitted Dr. Thomas to read from and refer to several sources

of information about M.L., including the initial detention paperwork, a declaration

from a deputy sheriff concerning reports that M.L. had threatened to harm family

members and "to kill cops," and a sheriff's office bulletin listing instances of

M.L.'s history of assaults and threats. M.L. objected to this testimony as

hearsay. The court agreed it was hearsay and would not be considered as

substantive evidence. It was admitted as relevant for the basis of Dr. Thomas's

opinion.

       Without objection, Dr. Thomas then read portions of the medical record at

Highline, where M.L. had been since the initial detention. This portion of his

testimony documented M.L.'s delusional statements and inappropriate language

and thus helped to prove M.L.'s mental disorder. The finding of a mental

disorder is not challenged. The controversy in this appeal is whether Dr. Thomas

provided substantive evidence that M.L.'s behavior presented a likelihood of


                                          3
No. 74955-2-1/4


harm to others. Again, given the petitioners' theory, the statutory definition

required proof of a "substantial risk" that M.L. would inflict physical harm upon

another,"as evidenced by behavior which has caused such harm or which places

another person or persons in reasonable fear of sustaining such harm." RCW

71.05.020(27)(a)(ii).

       The only substantive evidence that M.L. had engaged in such behavior

was Dr. Thomas'testimony about an incident involving a milk carton. The

incident occurred on February 19. An emergency medical technician was

handing M.L. the milk he had requested. According to the chart notes, as

relayed by Dr. Thomas,"the patient punched the milk, exploding it all over both of

them. The patient continued to fight with [the technician]. They both fell to the

ground. The patient was actively trying to assault[the technician]." Two staff

members took M.L. to the ground, and he was put into four-point restraints. Dr.

Thomas testified that this incident factored into his opinion that M.L. presented a

substantial risk of harm to others because it showed he was impulsive and

"assaultive in the hospital."

       Q. You say in the hospital. What's the importance of the setting?
       A. Well, it's very important as if someone is assaultive in the
          hospital setting, it shows that this behavior is continuing and is
          acted upon. It's not just threats. This man is dangerous.

       M.L. contends the evidence that he fought with a hospital staff person

insufficiently supports the finding that he presented a likelihood of serious harm

to others because the incident occurred shortly after he was admitted to the

hospital and his condition had improved by the time of the hearing. As evidence



                                         4
No. 74955-2-1/5


that his condition improved, M.L. cites this response by Dr. Thomas to a question

on cross-examination:

      Q. Okay. And sitting here and observing my client today, you
         didn't see any indications that looked like any type of physical
         assault, correct?
      A. That is correct.

       A. I didn't see any assaultive behavior.

      This response was not an acknowledgement by Dr. Thomas that M.L.'s

condition had improved. In fact, Dr. Thomas had just been asked on direct

examination to explain why he had "the opinion that the respondent still presents

a danger to others even though that happened three or four days ago?" He

answered that attacking a healthcare provider who was trying to help "is showing

exceedingly poor judgment, exceedingly poor impulse control. This is only three

days ago, and there's no insight."

      The assault on the hospital technician, as described in the testimony of Dr.

Thomas, was sufficient to demonstrate, by a preponderance of the evidence, a

substantial risk that M.L. would inflict physical harm upon another, "as evidenced

by behavior which has caused such harm." RCW 71.05.020(27)(a)(ii). M.L. has

not met his burden to demonstrate the challenged finding is not supported by

substantial evidence.




                                        5
No. 74955-2-1/6


      The 14-day commitment order is affirmed.




WE CONCUR:



                        •




                                     6